IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,369-03


WAYNE JOHN REID, Relator

v.

BOWIE COUNTY DISTRICT CLERK, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 98-F-258-202

FROM BOWIE COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that the paperwork for the new punishment hearing in
Cause No. 98-F-258-202, conducted March 31, 2008, as ordered by this Court in cause number AP-75,618, has never been sent to the Texas Department of Criminal Justice.
	Additional facts are needed.  The respondent, District Clerk of Bowie County, is ordered to
file a response with this Court as to whether the new judgment for this cause has been submitted to
the Texas Department of Criminal Justice and, if not, the reason therefor.  This application for leave
to file a writ of mandamus will be held in abeyance until the respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.

Filed:  October 1, 2008
Do not publish